Citation Nr: 1441371	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  09-10 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon



THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for the service-connected chronic lumbar strain with degenerative disc disease (DDD).

2. Entitlement to an evaluation in excess of 20 percent for the service-connected chronic muscular strain of the cervical spine.

3. Entitlement to an evaluation in excess of 10 percent for the service-connected chronic muscular strain with synovitis, tendonitis, and chronic rotator cuff impingement of the right shoulder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to October 2006.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the RO.  

By way of a May 2012 rating decision, the RO granted service connection for right upper extremity radiculopathy.  

By way of a January 2014 rating decision, the Appeals Management Center (AMC) also granted service connection for upper left extremity radiculopathy and both right and left lower extremity radiculopathy.  

The AMC also increased the evaluation for the service-connected lumbar strain disability to 20 percent disabling for the entire period of appeal.  

In June 2013, the Board remanded these matters for further evidentiary development.  

The Veteran is in receipt of a total rating based on individual unemployability by reason of service-connected disability effective in June 2008.

This appeal was processed using the Veterans Benefits Management System (VBMS), VA's electronic claims processing system.  A review of the Virtual VA paperless claims processing system reveals documents that are duplicative.


FINDINGS OF FACT

1. The service-connected lumbar spine chronic lumbar strain with DDD.is shown to be productive of a disability picture manifested by a functional loss due to paint that more nearly approximates that of forward flexion of the thoracolumbar restricted to 30 degrees or less.

2. The service-connected cervical spine disability picture is shown to be manifested by a functional loss due to pain or an actual restriction of forward flexion to 35 degrees of less.

3. The service-connected chronic right shoulder muscular strain is shown to be productive of a disability picture manifested by a functional loss due to pain that more nearly approximates that of limitation of motion of a major arm to shoulder level.  


CONCLUSIONS OF LAW

1. The criteria for the assignment of a 40 percent rating, but no more for the service-connected lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.14, 4.40, 4.45, 4.71a including Diagnostic Code (DC) 5242-5237 (2013).

2. The criteria for a rating in excess of 20 percent for the cervical spine disability has not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, DC 5237 (2013).

3. The criteria for the assignment of a 20 percent rating, but no more for the service-connected right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a including DC 5201 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  

The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status. 

Next, the Board notes that the claims on appeal in this case arise from the Veteran's disagreement with rating assigned in connection with the grant of service connection for disabilities.  

The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to these claims is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  

This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records.  See 38 U.S.C.A. § 5103A(b).  

In addition, the Veteran was also afforded multiple VA examinations including a post-remand VA examination in October 2013.  Moreover, the Board finds these examinations are adequate for rating purposes and the October 2013 examination substantially complied with the Board's June 2013 remand instructions because after a review of the record on appeal and an examination of the claimant the examiner provided detailed findings as to the current severity of the Veteran's lumbar spine, cervical spine, and right shoulder disabilities.  See Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

Furthermore, the Board notes that additional treatment records were associated with the Veteran's claims folder pursuant the Board remand.  There was a formal finding of unavailability with respect to the Vocational rehabilitation folder and the claims file details VA's efforts to locate such.  A 10-day letter was sent in response to the unavailability in December 2013.  

For these reasons, VA has complied with the VCAA's notification and assistance requirements.  


General Rating Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

In this case, the evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disabilities exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, 21 Vet. App. at 510.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  

However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.


Musculoskeletal Disabilities

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  

Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).



Lumbar Spine Disability

The Veteran is currently rated at 20 percent disabling under DC 5242-5237 for his lumbar spine disability.  A 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine contemplates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a , General Rating Formula. 

A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; a 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

Under the rating criteria for intervertebral disc syndrome (IVDS), a 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a maximum 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a , DC 5243 (2013). 

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a , General Rating Formula, Note (1).

Also under the General Rating Formula for spine disabilities, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  Id.  

At this juncture, the Board notes that the Veteran is already in receipt of service connection for both right and left lower extremity radiculopathy.

In considering the evidence of record under the laws and regulations set forth above, the Board concludes that the Veteran is entitled to a disability evaluation in excess of 20 percent for his service-connected lumbar spine disability.  Specifically, he is entitled to the next higher rating of 40 percent based upon range of motion findings.

The March 2007 VA examination revealed pain in the low back area radiating into both buttock areas.  Back motion was that of flexion to 95, extension to 35, rotation to 30/30 and lateral bending to 40/40.  In the sitting position, rotation improved to 50/50.  There was a mild back pain with these movements, and the pain was over the full range of motion.  Alignment of the spine is very good.  There was no muscle spasm in the back.  There was a mild low back tenderness at L-5.

At the November 2010 VA examination, the Veteran reported having chronic back pain at the mid and low back.  Continued symptoms were diagnosed as chronic muscular strain.  

An examination revealed a range of motion with forward flexion to 95 degrees, extension to 30 degrees, rotation to 30 degrees to the right and 30 degrees to the left, lateral flexion to 35 degrees to the right and 35 degrees to the left.  The presence of muscle spasms in the back was noted as well as some tenderness at L 5.  

There was no additional limitation of motion following repetitive movement, nor did the examiner predict any additional functional loss associated with flare ups.  The examiner did not identify any secondary neurologic manifestations associated
with the low back.  

At the October 2013 VA examination, the Veteran demonstrated forward flexion to 75 with painful motion beginning at 40 degrees.  Extension was to 30 degrees or greater with painful motion beginning at 20 degrees.  After 3 repetitions, the flexion was to 60 degrees, and extension was to 30 degrees.  He had additional limitation in range of motion following the tests manifested by less movement than normal, pain on movement and interference with sitting, standing and/or weightbearing.  He had localized tenderness in the lumbar and lower thoracic spinous processes with guarding or muscle spasms.  There was no IVDS and/or incapacitating episodes.  

The examiner noted that the pain, weakness, and fatigability could significantly limit functional ability during flare-ups and during daily repetitive use of the back.  The estimated effect of these activities on additional reduction of range of motion of the back beyond the repetitive testing is a 10-degree reduction in flexion and 5-degree reduction in extension.  

Essentially, the Board reads this as suggesting that, beyond repetitive testing, where the Veteran's range of motion was flexion to 60 degrees and extension to 30 degrees (after repetition tests), an additional 10 and 5 degree reduction (flexion, extension, respectively) is possible during flare-ups.  That equates to forward flexion limited to 30 degrees.

Based on the facts illustrated above, the Board finds that the next higher rating based upon the forward flexion limited to 30 degrees or less (to include during flare-ups) as per consideration of DeLuca is warranted under the General Rating Formula for the spine.  

The Veteran does not demonstrate either favorable or unfavorable ankylosis of his lumbar spine or entire spine, thus he is not entitled to the 50 percent or 100 percent rating.  

Thus, on this record, a 40 percent rating for the lumbar spine disability, no higher, is warranted.


Cervical Spine Disability

The Veteran is currently rated at 20 percent under DC 5237 for his service-connected cervical spine disability.  A 20 percent evaluation is assignable where there is forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees, or a combined range of motion of no greater than 170 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  

A 30 percent evaluation is assignable where there is forward flexion of the cervical spine of 15 degrees or less, or favorable ankylosis of the entire cervical spine.  

A 40 percent evaluation is assignable where there is unfavorable ankylosis of the entire cervical spine.  Unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71 , General Rating Formula.

Based on the evidence, the Board finds that a higher rating is not warranted for the service-connected cervical spine disability.  

The March 2007 VA examination revealed neck motion allowing for rotation of 90/90, lateral bending of 45/45, flexion to 40 degrees, and extension 40 degrees.  There was some mild pain with these movements.  There was a moderate muscular
tenderness posteriorly at the neck and at both trapezius muscles.

At the November 2010 VA examination, the Veteran had mild pain over a full motion of his neck.  There was a mild posterior muscular tenderness of the neck, and both trapezius muscles were nontender.  Neck motion allowed rotation from 0 to 70, lateral bending from 0 to 42, flexion from 0 to 40 and extension from 0 to 40 degrees.  Chronic pain at the neck was diagnosed as chronic muscular strain.  

At the October 2013 VA examination, the Veteran demonstrated forward flexion to 40 degrees with painful motion beginning at 15 degrees; extension was to 45 degrees or greater with painful motion at 25 degrees.  Right lateral flexion ended at 45 degrees or greater with painful motion at 30 degrees; left lateral flexion was to 40 degrees with painful motion at 35 degrees.  Right lateral rotation ended at 55 degrees without pain.  Left lateral rotation ended at 45 degrees with painful motion at 40 degrees.  

After repetition testing, the Veteran showed forward flexion to 40 degrees and extension to 45 degrees or greater.  There was no additional limitation of motion of the cervical spine following the tests, but there was functional loss and impairment noted - less movement than normal, pain on movement, instability of station, and interference with sitting, standing, and/or weight-bearing.  

The Veteran had tenderness, and there was guarding or muscle spasms present but not resulting in abnormal spinal contour.  There was mild radiculopathy associated with the cervical spine disability.  There was no IVDS of the cervical spine.  The examiner concluded that, during flare-ups, there could be an extra reduction in flexion and extension of 5 degrees for both beyond repetitive motion testing.  

In order to warrant the next higher rating of 30 percent, the Veteran's disability would need to more nearly approximate forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine.  

The Board notes that the record does not reflect either favorable or unfavorable ankylosis of the cervical spine.  Thus, any rating in excess of 30 percent is also not warranted.  

At his worst, the Veteran's forward flexion was to 40 degrees as it consistently was demonstrated.  Despite the fact that, in the 2013 examination report, it was indicated that the Veteran felt pain at 15 degrees for forward flexion of the cervical spine, the Board notes that painful motion is already accounted for in his currently assigned 20 percent rating.  

Upon repetitive testing, the Veteran was able to forward flex to 40 degrees.  There was no addition loss of motion after repetitive-use testing.  Pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  Even when considering the DeLuca factors with respect to additional loss of motion due to flare-ups (5 degrees), the Veteran's forward flexion would be to 35 degrees.

Accordingly, on this record, the Board finds that an increased rating higher than 20 percent is not assignable.  


Right Shoulder Disability

The Veteran is currently in receipt of a 10 percent rating under DC 5201-5024 for his service-connected right shoulder disability.  

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  DC 5024 is for tenosynovitis which is rated on limitation of motion.  

In this case, DC 5201 provides for a 20 percent rating is assigned when there is limitation of motion of the major arm (right arm in this case) at shoulder level.  

A 30 percent rating is warranted when there is limitation of motion of the major arm midway between the side and shoulder level.  

A 40 percent disability evaluation is warranted when there is limitation of motion of the major arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The March 2007 VA examination revealed shoulder motion was normal and equal with external rotation to 40, internal rotation to 95, forward flexion to 130 and abduction to 160.  

There was some mild discomfort with these movements at both shoulders.  Rotator cuff function was normal bilaterally and trapezius muscles had a moderate tenderness bilaterally.  Acromioclavicular joint and glenohumeral joint had a mild tenderness on the right only.

At a May 2008 occupational therapy consultation, the Veteran was seen for his rotator cuff tendonosis.  Demonstrated full range of motion but complained of a stiff feeling on the right between 90 and 180 degrees and slight pain at extreme end range.  He stated that usually when he woke up, his shoulder was stiff and frozen.  

When asked what he meant by frozen Veteran stated his hand did not work well, he fisted and un-fisted hands to demonstrate.  He also complained of shooting pain in posterior capsule and neck with abduction and lastly, numbness in arms and burning ache in shoulders.  

The Veteran underwent a General Medical VA examination in November 2010.  Shoulder motion allowed external rotation zero to 35 for the right.  Internal rotation to 95 degrees for the right and forward flexion to 165 degrees.  Abduction was zero to 95 degrees on the right.  

These movement were noted to be somewhat less than in 2007.  There was moderate pain over all the motions at right shoulder.  The right shoulder has a mild tenderness at the acromioclavicular joint and at the bicipital groove.  The shoulders were otherwise nontender.  The right shoulder pain involved the entire shoulder area.

At the October 2013 VA examination, the Veteran demonstrated right shoulder flexion to 115 degrees with painful motion at 50 degrees; right shoulder abduction was to 120 degrees with painful motion at 55 degrees.  He was able to perform 3 repetitions and had no difference in flexion but abduction after tests ended at 105 degrees.  

There was functional loss that was identifiable as less movement than normal, weakened movement, and pain on movement.  There was localized tenderness in the right shoulder and guarding of the right shoulder.  There was no ankylosis of the shoulder joint.  

Although a history of mechanical problems of the shoulder were noted, he did not have recurrent dislocation of the scapulohumeral joint (though one dislocation in the past).  

The examiner noted no AC joint condition or any other impairment of the clavicle or scapula though there was tenderness in the right AC joint.  The examiner also noted an additional estimated loss of 10 degrees for flexion and abduction during times of flare-ups.  

Primarily based upon the fact that the Veteran demonstrated abduction to 95 degrees on the right side in November 2010 with pain, and considering the overall disability picture of the Veteran's right shoulder, the Board finds that an increased rating to 20 percent under DC 5201 is warranted.  

Such rating is for limitation of motion of the arm at shoulder level for the major, or right, arm in this case.  As this close resembles a loss to 90 degrees, the Board finds that the Veteran's disability most nearly approximates a limitation of motion to shoulder level.  

A higher rating is not warranted based on limitation of motion has not been demonstrated to be midway between side and shoulder level (anything less than 90 degrees) or to 25 degrees from the side.  

The Board has considered the other DCs for the shoulder and arm, but finds that they do not apply as the Veteran does not have ankylosis of the right shoulder, recurrent dislocations, any humerus impairment such as loss of head, nonunion of or fibrous union of the humerus.  He does not have a clavicle or scapula impairment.  

Thus, on this record, the most appropriate rating is a 20 percent increased rating, no higher, under DC 5201.


Extraschedular Consideration

The Board also considered whether the Veteran's disabilities warranted referral for extra-schedular consideration, to encompass both stages of the appeal.  

In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  

There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra- schedular rating.  Id. 

In this case, the evidence does not show that the Veteran's lumbar spine, cervical spine, or right shoulder disabilities present an exceptional disability picture, insofar as his symptoms are expressly contemplated by the rating schedule.  

As a result of this decision, the Board found that an increased rating was warranted for the lumbar spine and right shoulder disabilities based upon limitation of motion, to include pain and weakness of the respective joints.  There are higher ratings assignable under each applicable DC that could address additional, or worse, symptomatology.  

As for the cervical spine, the Board found that the Veteran's symptoms were adequately contemplated by the DC it is currently rated under.  Additional higher ratings are available to contemplate more severe symptoms.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

Because the only increased rating claims on appeal at this time are those for the lumbar spine, cervical spine and right shoulder, these are the only disabilities that the Board is considering in the extraschedular analysis with respect to considering the collective impact of the disabilities.  See id.  

In sum, the rating criteria adequately contemplate the Veteran's symptoms of his disabilities currently on appeal.  

Accordingly, on this record, the Board finds that referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation for his disability under 38 C.F.R. § 3.321 is not warranted.  

Consequently, the second and third steps of the analysis need not be addressed at this time.  See Thun, 22 Vet. App. 1111.  

Nonetheless, the Board acknowledges that the Veteran was awarded a total disability rating based on individual unemployability by reason of service-connected disability (TDIU), which includes come of the service-connected disabilities currently on appeal; accordingly, marked interference with employment need not be addressed in connection with any of the currently service-connected disabilities.  

Thus, on this record, the documented interference with the Veteran's employment is accounted for in the ratings assigned herein, in addition to the award of a TDIU rating .



ORDER

An increased rating of 40 percent for the service-connected lumbar spine disability is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An increased rating in excess of 20 percent for the service-connected cervical spine disability is denied.  

An increased rating of 20 percent for the service-connected right shoulder disability is granted, subject to the regulations controlling disbursement of VA monetary benefits.



______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


